Name: 79/41/EEC: Council Decision of 21 December 1978 concerning the conclusion of the Agreement in the form of an exchange of letters extending the Trade Agreement between the European Economic Community and the Argentine Republic
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-01-19

 Avis juridique important|31979D004179/41/EEC: Council Decision of 21 December 1978 concerning the conclusion of the Agreement in the form of an exchange of letters extending the Trade Agreement between the European Economic Community and the Argentine Republic Official Journal L 013 , 19/01/1979 P. 0051****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 19 . COUNCIL DECISION OF 21 DECEMBER 1978 CONCERNING THE CONCLUSION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS EXTENDING THE TRADE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE ARGENTINE REPUBLIC ( 79/41/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE TRADE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE ARGENTINE REPUBLIC ( 1 ) SHOULD BE EXTENDED FOR ONE YEAR AS PROVIDED FOR IN ARTICLE 9 ( 2 ) THEREOF . HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS EXTENDING THE TRADE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE ARGENTINE REPUBLIC IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT AND TO CONFER ON THEM THE POWERS REQUIRED IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 21 DECEMBER 1978 . FOR THE COUNCIL THE PRESIDENT OTTO GRAF LAMBSDORFF **** AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS EXTENDING THE TRADE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE ARGENTINE REPUBLIC A . LETTER TO THE ARGENTINE AUTHORITIES : SIR , WITH REFERENCE TO ARTICLE 9 ( 2 ) OF THE TRADE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE ARGENTINE REPUBLIC SIGNED IN BRUSSELS ON 8 NOVEMBER 1971 , I AM PLEASED TO INFORM YOU THAT THE EUROPEAN ECONOMIC COMMUNITY AGREES TO THE EXTENSION OF THE ABOVE AGREEMENT FOR A PERIOD OF ONE YEAR FROM 1 JANUARY 1979 . PLEASE ACCEPT , SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION . FOR THE COUNCIL OF THE EUROPEAN COMMUNITIES B . LETTER TO THE PRESIDENT OF THE COUNCIL OF THE EUROPEAN COMMUNITIES : SIR , IN YOUR LETTER OF . . . ., YOU INFORMED ME AS FOLLOWS : ' WITH REFERENCE TO ARTICLE 9 ( 2 ) OF THE TRADE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE ARGENTINE REPUBLIC SIGNED IN BRUSSELS ON 8 NOVEMBER 1971 , I AM PLEASED TO INFORM YOU THAT THE EUROPEAN ECONOMIC COMMUNITY AGREES TO THE EXTENSION OF THE ABOVE AGREEMENT FOR A PERIOD OF ONE YEAR FROM 1 JANUARY 1979 . ' I AM PLEASED TO INFORM YOU , ON BEHALF OF THE GOVERNMENT OF THE ARGENTINE REPUBLIC , THAT MY GOVERNMENT ALSO AGREES TO THE EXTENSION OF THE ABOVE AGREEMENT FOR A PERIOD OF ONE YEAR FROM 1 JANUARY 1979 . PLEASE ACCEPT SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION .